                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD C. ANGINO, ALICE K.                :   CIVIL ACTION NO. 1:19-CV-1618
ANGINO, ANGINO LAW FIRM, P.C.,             :
KING DRIVE CORP.,                          :   (Chief Judge Conner)
                                           :
                   Plaintiffs              :
                                           :
             v.                            :
                                           :
BRANCH BANKING AND TRUST                   :
COMPANY,                                   :
                                           :
                   Defendant               :

                                      ORDER

      AND NOW, this 22nd day of November, 2019, upon consideration of plaintiffs’

motion (Doc. 12) to strike defendant’s motion (Doc. 11) to dismiss and to strike, and

the court noting that defendant’s motion to dismiss and to strike was filed on

November 18, 2019, and that under this court’s local rules defendant has until

December 2, 2019, to file a brief in support, see LOCAL RULE OF COURT 7.5, and the

court further observing that defendant cites the specific sections of Rule 12 on
which it relies, (see Doc. 11 at 1), it is hereby ORDERED that plaintiffs’ motion (Doc.

12) to strike is DENIED without prejudice. 1



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania




      1
         Plaintiffs’ reliance on Martinez v. Trainor, 556 F.2d 818 (7th Cir. 1977), is
misplaced. Not only is that case over four decades old and nonbinding on this
court, but it also concerns a motion under Federal Rule of Civil Procedure 59(e) and
jurisdictional time limitations for appeal. See Martinez, 556 F.2d at 820-21. Rule
59(e) involves finality of judgments and provides a strict time period for motions to
alter or amend them. See FED. R. CIV. P. 59(e); Wiest v. Lynch, 710 F.3d 121, 127 (3d
Cir. 2013). The time for filing a motion under Rule 59(e), moreover, cannot be
extended by the district court. See FED. R. CIV. P. 6(b)(2). Rule 12 motions rarely, if
ever, implicate finality of judgments or time limits for appeal, so we are not
concerned with defendant filing a supporting brief after timely filing its Rule 12
motion (so long as that brief is filed within the time allotted by the local rules).
Defendant’s Rule 12 motion and to-be-filed brief are akin to a motion to extend
time, which this court may grant in its discretion. See FED. R. CIV. P. 6(b)(1).
